UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51208 BROOKLYN FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Federal 20-2659598 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 81 Court Street, Brooklyn, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (718) 855-8500. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. Common Stock, $.01 Par Value Class Outstanding at August 16, 2010 EXPLANATORY NOTE In connection with the preparation of its audited consolidated financial statements and annual report on Form 10-K for the fiscal year ended September 30, 2010, Brooklyn Federal Bancorp, Inc. (the “Company”) identified certain miscalculations in its allowance for loan losses during and between fiscal year 2010 quarterly periods.This Amendment No.1 to Form10-Q is being filed to correct the allowance for loan losses for the quarterly and nine month periods ended June 30, 2010 and related financial statement items reflected herein as well as to update corresponding disclosures under the headings Management’s Discussion and Analysis of Financial Condition and in the Notes to the Consolidated Financial Statements.This Amendment No. 1 to Form 10-Q also contains updated disclosure in Item. 4 “Controls and Procedures” regarding the Company’s disclosure controls and procedures relating to a material weakness identified as a result of such miscalculations. Except as set forth above, we have not modified or updated disclosures presented in this Form10-Q to reflect events or developments that have occurred after the date of its original filing. Among other things, forward-looking statements made in the Form10-Q upon its initial filing have not been revised to reflect events, results, or developments that have occurred or facts that have become known to us after that date (other than as discussed above), and such forward-looking statements should be read in their historical context. Accordingly, this Amendment should be read in conjunction with our filings made with the SEC subsequent to the initial filing of the Form10-Q. BROOKLYN FEDERAL BANCORP, INC. Form 10-Q Quarterly Report Table of Contents Page Number PART I. Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II. Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Reserved) 42 Item 5. Other Information 43 Item 6. Exhibits 43 Signature Page 44 PART I ITEM 1.FINANCIAL STATEMENTS BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share amounts) (Restated) June 30, September 30, (unaudited) (audited) Assets Cash and due from banks (including interest-earning balances of $5,553 and $2,102, respectively) $ $ Securities: Available-for-sale Held-to-maturity (estimated fair value of $59,334 at September 30, 2009) - Total securities Loans receivable Less: Allowance for loan losses Loans receivable, net Federal Home Loan Bank of New York (“FHLB”) stock, at cost Bank owned life insurance Accrued interest receivable Premises and equipment, net Deferred tax asset Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest-bearing deposits $ $ Interest-bearing deposits Certificates of deposit Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized; none issued Common stock, $0.01 par value, 20,000,000 shares authorized; 13,484,210 issued and 12,889,344 and 12,890,754 outstanding, respectively Additional paid-in capital Retained earnings - substantially restricted Treasury shares - at cost, 594,866 shares and 593,456 shares, respectively ) ) Unallocated common stock held by employee stock ownership plan (“ESOP”) ) ) Unallocated shares of the stock-based incentive plan ) ) Accumulated other comprehensive loss: Net unrealized loss on securities, net of income tax ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended For the Nine Months Ended June 30, June 30, (Restated) (Restated) Interest income: First mortgage and other loans $ Mortgage-backed securities Other securities and interest-earning assets 55 96 Total interest income Interest expense: Deposits Borrowings 68 64 Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses ) ) Non-interest income: Total loss on OTTI of securities ) Less: Non-credit portion of OTTI recorded in other comprehensive income (before taxes) ) - Net loss on OTTI recognized in earnings ) Banking fees and service charges Net gain on sale of loans held-for-sale 91 92 Other Total non-interest (loss) income ) ) Non-interest expense: Compensation and fringe benefits Occupancy and equipment FDIC Insurance Professional fees 83 Data processing fees Other Total non-interest expense (Loss) income before income tax expense ) ) Income tax (benefit) expense ) ) Net (loss) income $ ) $ $ ) $ (Loss) earnings per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 2 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands, except for per share amounts) (Unaudited) (Restated) (Restated) Retained Earnings- Unallocated Unallocated Shares Accumulated Other Common Additional Paid- Substantially Treasury Common Stock of the Stock-based Comprehensive Stock in Capital Restricted Stock Held by ESOP Incentive Plan Income (Loss) Total Balance at September 30, 2009 $ ) $ ) $ ) $ ) $ Comprehensive loss: Net loss (restated) ) ) Net unrealized loss on securities available-for-sale, net of income tax benefit of $2,668 ) ) Loss on impairment of securities available-for-sale, net of income tax benefit of $5,085 Total comprehensive loss (restated) ) Treasury stock purchased (1,336 shares) ) ) Allocation of ESOP stock ) Stock-based incentive plan expense 38 Dividends paid on common stock, $0.11 per share ) ) Balance at June 30, 2010 $ ) $ ) $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months Ended June 30, (Restated) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash used in operating activities: ESOP expense Stock-based incentive plan expense Depreciation and amortization Provision for loan losses Income from bank-owned life insurance ) ) Gross loss on OTTI recognized in earnings Amortization of servicing rights 38 Accretion of deferred loan fees, net ) ) Accretion of discounts, net of amortization of premiums ) ) Originations of loans held-for-sale ) ) Proceeds from sales of loans held-for-sale Principal repayments on loans held-for-sale 2 Net gain on sales of loans held-for-sale ) ) Decrease (increase) in accrued interest receivable ) Deferred income tax benefit ) ) (Increase) decrease in prepaid expenses and other assets ) (Decrease) increase in accrued expenses and other liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Repayments in excess of loan originations Principal repayments on mortgage-backed securities held-to-maturity Principal repayments on mortgage-backed securities available-for-sale Purchases of mortgage-backed securities held-to-maturity ) ) Purchases of securities available-for-sale ) ) Maturities of certificates of deposit Net redemptions of FHLB stock Purchases of bank-owned life insurance ) ) Purchases of premises and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Increase in deposits Net decrease in short term borrowings ) ) Proceeds from long term borrowings Repayments of long term borrowings ) Decrease in advance payments by borrowers for taxes and insurance ) ) Purchases of treasury stock ) ) Payment of cash dividend ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ 4 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months Ended June 30, (Restated) Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes Other: Mortgage loans held-for-sale transferred to held-to-maturity Securities held-to-maturity transferred to available-for-sale See accompanying notes to consolidated financial statements. 5 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Note 1 - Business BFS Bancorp, MHC3 BFS Bancorp, MHC is the federally chartered mutual holding company parent of Brooklyn Federal Bancorp, Inc.The only business that BFS Bancorp, MHC has engaged in is the majority ownership of Brooklyn Federal Bancorp, Inc.BFS Bancorp, MHC was formed upon completion of Brooklyn Federal Savings Bank’s reorganization into the mutual holding company structure.So long as BFS Bancorp, MHC exists, it will own a majority of the voting stock of Brooklyn Federal Bancorp, Inc. Brooklyn Federal Bancorp, Inc. Brooklyn Federal Bancorp, Inc. (the “Company”) was formed to serve as the stock holding company for Brooklyn Federal Savings Bank (the “Bank”) as part of the Bank’s reorganization into the mutual holding company structure.The Company completed its initial public offering on April 5, 2005. The Company issued 9,257,500 shares to BFS Bancorp, MHC, and 3,967,500 shares to depositors resulting in a total of 13,225,000 shares issued and outstanding after completion of the reorganization.At June 30, 2010, there were 12,889,344 total shares outstanding 71.8% of which were owned by BFS Bancorp, MHC. Brooklyn Federal Savings Bank (Restated) The Bank is a federally chartered savings bank headquartered in Brooklyn, NY.The Bank was originally founded in 1887.We conduct our business from our main office and four branch offices.All of our offices are located in New York State.The telephone number at our main office is (718) 855-8500. At June 30, 2010, the Bank had total assets of $513.7 million, total deposits of $431.3 million and stockholders’ equity of $63.2 million.Our net loss for the three months and nine months ended June 30, 2010 was $10.0 million and $21.0 million, respectively.Our principal business activity is originating mortgage loans secured by one-to-four-family residential real estate, multi-family real estate and commercial real estate, construction loans, land loans and, to a limited extent, a variety of consumer loans and home equity loans. We offer a variety of deposit accounts, including checking, savings and certificates of deposit, and emphasize personal and efficient service for our customers. Note 2 - Basis of Presentation, Reclassifications, Subsequent Events and Restatement A) Basis of Presentation The unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (all of which are normal and recurring in nature) considered necessary for a fair presentation have been included and all significant inter-company balances and transactions have been eliminated in consolidation.Operating results for the three and nine month periods ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending September30, 2010.The Company’s consolidated financial statements, as presented in the Company’s Form 10-K for the year ended September 30, 2009, should be read in conjunction with these statements. 6 B) Reclassifications Certain amounts in the consolidated financial statements presented for the prior year period have been reclassified to conform to the current year presentation.On the Consolidated Statements of Financial Condition, the net deferred tax asset has been reclassified from prepaid expenses and other assets.On the Consolidated Statements of Operations, FDIC Insurance has been reclassified from Non-interest expense - Other. C) Subsequent Events The Company has evaluated events and transactions occurring subsequent to the Consolidated Statements of Condition date of June 30, 2010 for items that should potentially be recognized or disclosed in these financial statements.Based upon our evaluation, no events were identified which would be recorded in the interim financial statements,except as noted in Note 5 – Securities and Note 8 – Subsequent Events. D) Restatement The Company determined that it needed to restate its previously issued interim condensed consolidated financial statements as of and for the three months and nine months ended June 30, 2010 and that these previously issued consolidated financial statements should no longer be relied upon, as a result of certain miscalculations in its allowance for loan losses during and between fiscal year 2010 quarterly periods. This restatement corrects the allowance for loan losses for the three and nine months ended June 30, 2010 and related financial statement items reflected herein. This restatement had an effect on the Company’s consolidated net loss and cash flows for the three and nine months ended June 30, 2010 and its consolidated financial condition as of June 30, 2010 as follows: For the Three Months Ended For the Nine Months Ended June 30, 2010 June 30, 2010 As Reported As Restated As Reported As Restated Net interest income before provision for loan losses $ Provision for loan losses Net interest income after provision for loan losses ) ) ) Total non-interest loss ) Total non-interest expense Loss before income tax expense ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) 7 For the Nine Months Ended June 30, 2010 As Reported As Restated Cash flows from operating activities: Net (loss) income $ ) $ ) Provision for loan losses Deferred income tax benefit ) ) Increase in prepaid expenses and other assets ) ) Increase in accrued expenses and other liabilities ) ) All other operating activities Net cash provided by (used in) operating activities Net cash (used in) provided by investing activities ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ June 30, 2010 As Reported As Restated Assets Securities available-for-sale Loans receivable Less: Allowance for loan losses Loans receivable, net Deferred tax asset Prepaid expenses and other assets All other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Accrued expenses and other liabilities All other liabilities Total liabilities Stockholders’ equity: Retained earnings - substantially restricted All other equity Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note 3 - Use of Estimates The preparation of consolidated financial statements, in conformity with U.S. GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from current estimates. Estimates associated with the allowance for loan losses, fair values of securities and deferred taxes are particularly susceptible to material change in the near term. 8 Note 4 - Impact of Certain Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2010-06, Fair Value Measurements and Disclosures (“Topic 820”): Improving Disclosures about Fair Value Measurements (“ASU 10-06”). ASU 10-06 revises two disclosure requirements concerning fair value measurements and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers. It will also require the presentation of purchases, sales, issuances and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. These new disclosure requirements were adopted by the Company during the current period, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010. With respect to the portions of this ASU that were adopted during the current period, the adoption of this standard did not have a material impact on the Company’s financial position, results of operations, cash flows, or disclosures. Management does not believe that the adoption of the remaining portion of this ASU will have a material impact on the Company’s financial position, results of operation, cash flows, or disclosures. In February 2010, the FASB issued ASU 2010-09, Subsequent Events (“Topic 855”): Amendments to Certain Recognition and Disclosure Requirements. The amendments remove the requirement for a Securities and Exchange Commission(“SEC”) registrant to disclose the date through which subsequent events were evaluated as this requirement would have potentially conflicted with SEC reporting requirements. Removal of the disclosure requirement is not expected to affect the nature or timing of subsequent events evaluations performed by the Company. This ASU became effective upon issuance. In July 2010, the FASB issued ASU No. 2010-20 which amends the authoritative accounting guidance under Topic 310, Receivables.The guidance amends existing disclosures to provide financial statement users with greater transparency about an entity’s allowance for loan and lease losses and the credit quality of its loan and lease portfolio.Under the new guidelines, the allowance for loan and lease losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired loans and leases and non-accrual status are to be presented by class of loans and leases.Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings will also be required.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the loan and lease portfolio’s risk and performance.This guidance is effective for interim and annual reporting periods ending on or after December 15, 2010.Adoption of this guidance is not expected to have a material effect on the Company’s results of operations or financial condition. 9 Note 5 - Securities Investments in securities at June 30, 2010 and September 30, 2009 are summarized as follows: Gross Gross Amortized unrealized unrealized Estimated June 30, 2010 cost gains losses fair value (In thousands) Securities available-for-sale: Mortgage-backed securities: Government agency $ $
